DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.  In the current Amendment, claim 6 has been added.  Accordingly claims 1-4 and 6 are currently pending and under consideration.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to newly recite: “wherein the processor communicates with each financial institution associated with the plurality of physical receipts.”  Applicant cites to page 5 of the Specification, and Fig. 5 for support of this feature.  However, the Examiner, after reviewing these sections, does not find support for communication with each finical instruction associated with the plurality of physical receipts.  Rather, the Specification discloses “if the user registers their cards, the user may simply swipe their cards when purchasing an item, the card being register previously with the soft3are application, has the financial/transaction data (electronic receipt) that is transmitted to the financial account abstracting into the application.”  This excerpt does not clearly describe the communications between the processor and financial institution.  Moreover, it fails to disclose that the processor communicates with each financial institution associated with the plurality of physical receipts.  For example, for a unregistered account, the Specification does not disclose a method for communicating with a financial institution when a physical receipt is captured by the image capture device.   Claim 6 further limits the physical recipes to “cash receipts.”  It is unclear how the processor would communicate to a financial institution in this “cash” scenario.  Therefore, the Examiner maintains that there is not adequate support for the recited feature.  
Additionally, Claim 1 as amended recites: “authenticating, by way of the processor, the electronic sales tax portion identified by the systemic software and the payment card data registered with the systemic software.”  Applicant cites to Fig. 6 for support of this feature.  However, Fig. 6, illustrates “Third party library: Plaid / Use : Authentication and Authorization from bank. / Retrieve previous transaction / Information Retrieved: Transaction total amount, location, category, transaction ID.”  This does not clearly disclose “authenticating the electronic sales portion and the payment card data” such that one of ordinary skill in the art would understand that Applicant was in possession of the claimed invention at the time of filing.  Consequently, the Examiner has maintained the new matter rejection.   
Claims 2-4 and 6 depend on claim 1 and acquire these same deficiencies.  The new matter must be deleted.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each payment card.”  This limitation presumes “payment cards” has already been introduced in the claims, and consequently, does not have proper antecedent basis.  Moreover, it is unclear what “payment card(s)” this is referring to.
Claim 1 recites “each financial institution associated with the plurality of physical receipts.”  Claim 6 further limits the physical receipts to “cash receipts.”  It is unclear how the processor would communicate to a financial institution in this “cash receipts” scenario.  Clarification is required.  
In regard to the “authentication” step, it is unclear whether the electronic sales tax (e.g. a dollar amount) and registered payment card data (e.g., a cardholder name or credit card number) are “compared” with one another or separately compared to some unstated unknowns.  Clarification is required.
Claim 1, as amended, in the last step recites “track the identified electronic sales tax and recognized receipt sales tax portions in combination and separately.”  It is unclear what element is required to be “in combination and separately” and what this limitation requires.  


Claim Rejections - 35 USC § 101
Due to the issues discussed with reference to the new matter and indefiniteness, the Examiner is unable to properly ascertain whether the invention is directed to eligible subject matter, although the claims appear to be directed to a method of organizing human activity  specifically related to an individual tracking sales tax. A rejection of a claim wherein “considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. § 103 thereon). If metes and bounds of claimed invention are sufficiently unclear as to require speculation as to meaning of terms found therein, Section 103 rejection, and Section 101 rejection, cannot be supported. Ex parte Head, 214 USPQ 551 (Bd. Pat. App. & Int. 1981).


Response to Arguments
Claim 1 has been amended to newly recite: “wherein the processor communicates with each financial institution associated with the plurality of physical receipts.”  Applicant cites to page 5 of the Specification, and Fig. 5 for support of this feature.  However, the Examiner, after reviewing these sections, does not find support for communication with each finical instruction associated with the plurality of physical receipts.  Rather, the Specification discloses “if the user registers their cards, the user may simply swipe their cards when purchasing an item, the card being register previously with the soft3are application, has the financial/transaction data (electronic receipt) that is transmitted to the financial account abstracting into the application.”  This excerpt does not clearly describe the communications between the processor and financial institution.  Moreover, it fails to disclose that the processor communicates with each financial institution associated with the plurality of physical receipts.  For example, for a unregistered account, the Specification does not disclose a method for communicating with a financial institution when a physical receipt is captured by the image capture device.   Therefore, the Examiner maintains that there is not adequate support for the recited feature.  
Additionally, Claim 1 as amended recites: “authenticating, by way of the processor, the electronic sales tax portion identified by the systemic software and the payment card data registered with the systemic software.”  Applicant cites to Fig. 6 for support of this feature.  However, Fig. 6, illustrates “Third party library: Plaid / Use : Authentication and Authorization from bank. / Retrieve previous transaction / Information Retrieved: Transaction total amount, location, category, transaction ID.”  This does not clearly disclose “authenticating the electronic sales portion and the payment card data” such that one of ordinary skill in the art would understand that Applicant was in possession of the claimed invention at the time of filing.  Consequently, the Examiner has maintained the new matter rejection.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fitch et al., US 7,860,746 B1 (System and method of determining paid taxes)
Kansal et al., US 2013/0024282 A1 (Automatic purchase history tracking)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare
8/26/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649